Case 1:15-cv-11587-DLC Document 99-11 Filed 09/27/19 Page 1 of 8




                   Exhibit K
Case 1:15-cv-11587-DLC Document 99-11 Filed 09/27/19 Page 2 of 8




                      In The Matter Of:
                   Damaris Justiniano, et al. v.
                     Stephen Walker, et al.




                          Joseph P. Durning
                          November 7, 2017




           68 Commercial Wharf • Boston, MA 02110
                888.825.3376 - 617.399.0130
                      Global Solutions
                    court-reporting.com




                       Original File Joseph Durning 11-7-17.txt
                    Min-U-Script® with Word Index
     Case 1:15-cv-11587-DLC Document 99-11 Filed 09/27/19 Page 3 of 8



                                                                                  1


 1                      UNITED STATES DISTRICT COURT
 2                       DISTRICT OF MASSACHUSETTS
 3
 4   ----------------------------------x
     DAMARIS JUSTINIANO, as the
 5   Personal Representative of the
     Estate of WILFREDO JUSTINIANO, JR.,
 6                         Plaintiff
                                                              Civil Action No.:
 7   vs.                                                      1:15-cv-11587-NMG
 8   STEPHEN WALKER and TIMOTHY P.
     ALBEN
 9                         Defendants
     ----------------------------------x
10   ___________________________________________________________
11                    COMMONWEALTH OF MASSACHUSETTS
12   SUFFOLK, SS.                                 SUPERIOR COURT DEPARTMENT
13
     ----------------------------------x
14   DAMARIS JUSTINIANO, as the
     Personal Representative of the
15   Estate of WILFREDO JUSTINIANO, JR.,
                           Plaintiff
16                                                            Civil Action No.:
     vs.                                                      16-00399
17
     DEPARTMENT OF STATE POLICE,
18                        Defendant
     ----------------------------------x
19
20              DEPOSITION OF JOSEPH P. DURNING, a witness
        called by and on behalf of the Plaintiff, taken
21      pursuant to applicable provisions of the Federal Rules
        of Civil Procedure, before Nicole E. Lavigne, a
22      Registered Professional Reporter and Notary Public in
        and for the Commonwealth of Massachusetts, at Eden,
23      Rafferty & Tetreau Law Firm, 238 Shrewsbury Street,
        Worcester, Massachusetts, on Tuesday, November 7,
24      2017, commencing at 1:04 p.m.

                          O'Brien & Levine Court Reporting Solutions
                           888.825.3376 - mail@court-reporting.com
     Case 1:15-cv-11587-DLC Document 99-11 Filed 09/27/19 Page 4 of 8



                                                                        2


 1                         A P P E A R A N C E S
 2
 3          ILYAS J. RONA, ESQUIRE
 4          Milligan Rona Duran & King LLC
 5          50 Congress Street, Suite 600
 6          Boston, Massachusetts         02109
 7          (617) 395-9570
 8          ijr@milliganrona.com
 9                Counsel for the Plaintiff
10
11          THOMAS V. DiGANGI, ESQUIRE
12          Assistant Attorney General
13          Office of the Attorney General
14          One Ashburton Place, Room 1813
15          Boston, Massachusetts         02108
16          tom.digangi@state.ma.us
17                Counsel for Defendant Department of State Police
18
19          DAVID J. OFFICER, ESQUIRE
20          David J. Officer, P.C.
21          17 Blackthorn Drive
22          Southborough, Massachusetts            01772
23          david@davidofficerlaw.com

24                Counsel for Defendant Stephen Walker

                          O'Brien & Levine Court Reporting Solutions
                           888.825.3376 - mail@court-reporting.com
     Case 1:15-cv-11587-DLC Document 99-11 Filed 09/27/19 Page 5 of 8



                                                                                       3


 1                                  I N D E X
 2
 3   WITNESS                                                           EXAMINATION
 4   JOSEPH P. DURNING
 5   (By Mr. Rona)                                                          4
 6
 7
 8
 9
10
11                             E X H I B I T S
12   NO.                                                                        PAGE
13   Exhibit 1          Subpoena                                                 46
14   Exhibit 2          Photograph                                               87
15   Exhibit 3          Photograph                                               87
16   Exhibit 4          Photograph                                               88
17   Exhibit 5          Statement                                               139
18   Exhibit 6          Human Form Diagram                                      179
19
20             (Exhibits were retained by Attorney Rona.)
21
22
23

24

                          O'Brien & Levine Court Reporting Solutions
                           888.825.3376 - mail@court-reporting.com
     Case 1:15-cv-11587-DLC Document 99-11 Filed 09/27/19 Page 6 of 8



                            Joseph P. Durning - November 7, 2017          163


 1                     MR. OFFICER:        Objection.
 2                     THE WITNESS:        Logan Airport,
 3             Massport.
 4       Q.    (By Mr. Rona)       Okay.      So one of the assignments
 5     that a state trooper can have is to patrol the airport,
 6     Logan Airport area?
 7       A.    Yes.
 8       Q.    Okay.    And harass people who are trying to
 9     double park waiting for their --
10       A.    That's --
11                     MR. DiGANGI:        Objection.
12                     MR. OFFICER:        Objection.
13                     THE WITNESS:        That is -- that is
14             someone on detail.          That's not the --
15       Q.    (By Mr. Rona)       Okay.      But there is an
16     assignment -- a field assignment is Logan Airport?
17       A.    Yes.
18       Q.    Okay.    And is that considered a good position
19     or --
20                     MR. OFFICER:        Objection.
21                     MR. DiGANGI:        Objection.
22                     THE WITNESS:        I think that's all
23             relative really.

24       Q.    (By Mr. Rona)       Okay.      You had said that you

                           O'Brien & Levine Court Reporting Solutions
                            888.825.3376 - mail@court-reporting.com
     Case 1:15-cv-11587-DLC Document 99-11 Filed 09/27/19 Page 7 of 8



                            Joseph P. Durning - November 7, 2017          164


 1     thought he might have been reassigned away from
 2     airport?
 3       A.    No.   He definitely was.           Did I say I thought
 4     because --
 5       Q.    He definitely was?
 6       A.    Oh, he definitely was, yes.
 7       Q.    And do you know why that would be -- and that
 8     was in connection with some form of discipline?
 9                    MR. DiGANGI:        Objection.
10                    THE WITNESS:        Yes.
11                    MR. DiGANGI:        You can answer.
12       Q.    (By Mr. Rona)      And do you know why that -- what
13     discipline is being effectuated by reassigning --
14                    MR. DiGANGI:        Objection.         You can
15             answer.
16       Q.    (By Mr. Rona)      -- an officer?
17                    MR. OFFICER:        Objection.
18                    THE WITNESS:        I don't know.
19       Q.    (By Mr. Rona)      Okay.      I just want to make sure I
20     understand.    It's not like they took away a plum
21     assignment from him?
22                    MR. DiGANGI:        Objection.
23                    MR. OFFICER:        Objection.

24                    THE WITNESS:        Some people say it's a

                          O'Brien & Levine Court Reporting Solutions
                           888.825.3376 - mail@court-reporting.com
     Case 1:15-cv-11587-DLC Document 99-11 Filed 09/27/19 Page 8 of 8



                            Joseph P. Durning - November 7, 2017             165


 1             plum assignment, yes.
 2       Q.    (By Mr. Rona)      Okay.      Why do some people say
 3     that?
 4       A.    Because you have the opportunity to make a lot
 5     of money in overtime over there.
 6       Q.    So overtime through -- through the assignment at
 7     the airport?
 8       A.    Yes.
 9       Q.    Okay.    Not related to details or is it also
10     details?
11       A.    I guess it would be both.
12       Q.    Okay.    And you don't know why he was reassigned?
13                     MR. OFFICER:       Objection.
14                     THE WITNESS:       No idea.
15       Q.    (By Mr. Rona)      And if you -- can you be at the
16     Milton barracks and be assigned Logan Airport?
17       A.    No.
18       Q.    Okay.    What barracks handles Logan?
19       A.    It would be F troop.
20       Q.    Okay.    And what does F troop mean?
21       A.    It's exactly what it is, F troop.                 It's -- I
22     work out of H troop.
23       Q.    Okay.

24       A.    And the substations in H troop is Foxborough,

                          O'Brien & Levine Court Reporting Solutions
                           888.825.3376 - mail@court-reporting.com
